839 So. 2d 447 (2003)
PUMPELLY OIL, INC.
v.
RIBBECK CONSTRUCTION CORPORATION.
No. 02-669.
Court of Appeal of Louisiana, Third Circuit.
February 5, 2003.
Richard A. Chozen, Kevin J. Koenig, Raggio, Cappel, Chozen & Berniard, Lake Charles, LA, for Plaintiff/Appellee Pumpelly Oil, Inc.
Frank C. Miller, III, Attorney at Law, Lake Charles, LA, for Defendant/Appellant Ribbeck Construction Corporation.
Court composed of ULYSSES GENE THIBODEAUX, MICHAEL G. SULLIVAN, and BILLY H. EZELL, Judges.
*448 SULLIVAN, Judge.
For the reasons expressed in Pumpelly Oil, Inc. v. Ribbeck Construction Co., 02-868 (La.App. 3 Cir. 02/05/03); 838 So. 2d 88, the writ application filed by Ribbeck Construction Corporation is denied.
WRIT DENIED.